Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 1 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 2 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 3 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 4 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 5 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 6 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 7 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 8 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document    Page 9 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document   Page 10 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document   Page 11 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document   Page 12 of 13
Case 6:19-bk-17249-MH   Doc 6 Filed 08/16/19 Entered 08/16/19 23:37:22   Desc
                        Main Document   Page 13 of 13
